           Case 1:20-cv-02866-ALC Document 54 Filed 05/11/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------- x
E2W, LLC,                                                        :                          5/11/2020
                                                                 :
                                            Plaintiff,
                                                                 :
                                                                 :
                                                                 :
                 v.                                                     20-cv-02866 (ALC)
                                                                 :
                                                                 :      ORDER
KIDZANIA OPERATION, S.A.R.L.,
                                                                 :
                                                                 :
                                                                 :
                                            Defendant.
                                                                  :
----------------------------------------------------------------- : x

ANDREW L. CARTER, JR., District Judge:

         On May 7, 2020, a hearing was held about an Application for Preliminary Injunction by

Plaintiff E2W, LLC (No. 31). For the reasons set forth on the record during the May 7, 2020

hearing, it is hereby:

         ORDERED that Defendant KidZania and its agents, employees, and affiliated companies

under its control are enjoined from terminating the Franchise Agreement and taking any actions

that would interfere with the continued operations of Plaintiff, including indicating or disclosing

to any third party that the Franchise Agreement has been terminated. The Parties are ORDERED

to otherwise maintain the status quo of their operating relationship pending a decision in the ICC

arbitration regarding the termination of the Franchise Agreement.

         IT IS FURTHER ORDERED that, pursuant to Rule 65(c), Fed. R. Civ. P., as a condition

of the preliminary injunction, Plaintiff shall post a bond in the amount of $1 million. Plaintiff is

ORDERED to post this bond by May 28, 2020.
         Case 1:20-cv-02866-ALC Document 54 Filed 05/11/20 Page 2 of 2



      As stated on the record during the May 7, 2020 hearing, Defendant’s Motion to Seal (No.

21) is GRANTED; Defendant's Evidentiary Objections (No. 27) are DENIED; Plaintiff’s Motion

to Seal (No. 33) is DENIED; and Defendant’s Objection to Reply Evidence (No. 41) is DENIED.

      Consistent with the above sealing orders issued on the record, the Court respectfully directs

the Clerk of Court to maintain Document No. 28 under seal, and to unseal Document No. 37.

      Defendant is ORDERED to file public versions of the Exhibits at Document No. 28,

redacted consistent with the Court’s sealing order on the record, within 7 days.

SO ORDERED.
Dated: May 11, 2020
      New York, New York



                                                            ANDREW L. CARTER,                  JR.
                                                            United States District Judge
